ON MOTION TO DISMISS
REDMANN, Judge.
On motion of defendant Mancuso (and on our own motion as to the remaining defendant) this appeal is dismissed in its entirety as untimely. Judgment was rendered and notice sent June 22, 1971; motion for new trial filed July 2 was untimely, C.C.P. art. 1974, and therefore the 90 day delay for devolutive appeal ran from expiration of the delay for applying for a new trial, C.C.P. art. 2087 subd. (1). Accordingly the petition and order of appeal of December 8, 1971 came too late since the judgment had become definitive, C.C.P. art. 1842 and CC. art. 3556, subd. 31.
Appeal dismissed.